sil do-00 5idollar_figure department of the treasury internal_revenue_service washington d c contact person id number telephone number in reply refer to t eo ra t ' date date legend dear sir madam facts you request rulings involving a joint_venture under sec_501 and sec_513 of the internal_revenue_code proposed transaction y and s propose to form a joint_venture structured as a new limited_liability_company n to oversee and operate rehabilitation services in its community y y is exempt under sec_501 of the code and has been classified as an organization that is not a private_foundation within the meaning of sec_509 y is the sole member of three tax exempt entities that include h these entities make up o ol pod although y tself does not engage directly in the provision of health care it provides overall coordination and direction for o including the holding and leasing of real_estate to each of its three subsidiaries the management of o’s endowment and its fundraising and strategic planning c c a non-profit corporation that has standing similar to a religious congregation is the sole member of y certain ex officio directors in addition to electirig the directors c appoints y’s president and ratifies the election of y’s chair of the board c also has additional reserved powers for y’s budget approval and asset disposition y is governed by a board_of directors elected by c plus h h is a rehabilitation facility exempt under sec_501 of the code and is described in sec_509 and sec_170 referral center providing inpatient medical_care for individuals with extended acute h is located on y’s medical needs and for disabled individuals with acute disease campus h serves principally as a regional s s is exempt under sec_501 of the code and is described in sec_509 and sec_170 of the code s is currently licensed as a rehabilitation center and is certified by medicare as a long-term care facility rehabilitation arm for p’s patients by providing comprehensive rehabilitative post-acute medical_care s’s sole member is g g is exempt under sec_501 of the code and is described in sec_509 and sec_170 g is controlled by p s serves as the p p is exempt under sec_501 of the code and is described in sec_509 and sec_170 hospitals p also controls two sec_501 teaching n n will undertake a combination of y’s and s’s rehabilitative programs a formal merger is not possible because of inherent institutional barriers y is a part of a religious hospital system and cannot cede ultimate control of its facilities to p given of these circumstances n was created to combines the strengths of y and s and to provide an expanded and improved level of health care service in the community article of n’s operating_agreement provides n shall operate in a manner consist with the charitable purposes of y and s n will be operated by a board_of managers consisting of equal numbers of representatives from y and s n’s board_of managers will approve operating and capital budgets strategic plans selection and removal of the ceo agreements above a de_minimis amount and any lender financed indebtedness any amendments to n’s operating_agreement quality of care standards and any material_change in the services provided by n members will share ratably in all operating profits and losses from services it provides under the llc agreement n’s n will oversee the operation of the inpatient beds at h as well as its existing outpatient services for regulatory purposes the services must be provided under h’s existing license several of s’s existing services such as outpatient primary care for disabled persons and industrial rehabilitation will be moved to y's campus and operated by n in addition n expects to arrange for the consolidation of inpatient geriatric and oncology rehabilitation programs by combining the existing s and y programs at the y campus under y's license and n's direction n also expects to arrange for expansion of y's outpatient services h has the existing capacity to add additional beds over time n intends to add beds at h to expand rehabilitation services available in h’s service area and the communities served by p n hopes to develop new programs to better serve its community quality of care standards will be established by n day-to-day oversight of medical services will occur primarily through n’s medical director n's medical director will have responsibility for recommending standards of quality of care for all its services monitoring and evaluating the quality of care at n entities and reporting those issues to n’s board_of managers and n's members n’s medical director will also serve as the medical director of h and will be responsible for oversight of its medical staff the bulk of physician services will be provided by physicians currently on h’s medical staff who may also become members of s’s medical staff certain of s’s physicians who become members of h's medical staff will also provide services to n’s patients the physicians in charge of the programs moved from s to h are expected to become the chiefs of these programs at h for administrative convenience nursing services to n's patients will generally be provided by persons employed by h though augmented in certain programs by employees employed by s oft s and h have overlapping patient referral sources thus the consolidation of some services under n will promote greater efficiency s is in need of renovation or rebuilding thus increased capacity and assured quality at h may permit the new or renovated s to be a smaller more efficient facility focused on the more complex issues of rehabilitative care in addition y and s believe that by integrating their medicai staffs and expertise n will make possible the delivery of superior medical services y and s will make small capital contributions of cash for n’s formation and additional capital contributions as needed by n to develop new medical services n will be responsible for the full amount of any profit or loss from operations at h distributions from n are subject_to approval by its board_of managers n is contempiated to have a 20-year term all rulings requested you have requested the following rulings participation in n will not adversely affect the status of y and p under sec_1 c of the code the allocation_of_profits_and_losses made by n to s and y will not be subject_to the tax on unrelated_business_income under sec_511 law sec_501 sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided that no part of the corporation's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 scott on trusts sec_368 sec_372 revrul_69_545 1969_2_cb_117 revrul_69_545 establishes the community benefit standard which focuses on a number of factors indicating the operation of a hospital benefits the community rather than serving private interests the revenue_ruling requires all relevant facts and ds circumstances to be weighed in each case the facts in situation of the revenue_ruling indicate that a hospital serves the public rather than private interests if the hospital is controlled by a board composed of independent civic leaders has an open medical staff and an active open and accessible emergency room revrul_98_15 98_1_cb_718 situation explicitly approves formation of a limited_liability_company which is a partnership for federal tax purposes by an exempt hospital organization although in that ruling the other limited_liability_company member is an unrelated for-profit entity situation of the ruling concludes that the hospital organization's principal activity continues to be the provision of hospital care even when such activities are conducted through a limited_liability_company because inter alia the tax-exempt hospital retains control_over the limited_liability_company and the limited_liability_company serves charitable purposes according to revrul_98_15 for federal tax purposes the activities of a partnership are often considered to be the - activities of the partners aggregate treatment is also consistent with the treatment of partnerships for the purposes of the unrelated_business_income_tax under sec_512 of the code the ruling notes that in light of the aggregation principle reflected in sec_512 the aggregate approach also applies for purposes of the operational_test set forth in sec_1_501_c_3_-1 of the regulations thus the activities of a limited_liability_company treated as a partnership for federal tax purposes are considered to be the activities of an exempt_organization accordingly an organization exempt under sec_501 of the code may form and participate in a partnership including a limited_liability_company treated as a partnership for federal tax purposes and meet the operational_test if participation in the partnership furthers its charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt_purpose and only incidentally for the benefit of any for-profit partners sec_1_501_c_3_-1 of the regulations provides in part that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes xe sec_511 through of the code sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 and exempt under a sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less the allowable deductions that are directly connected with the carrying on of the trade_or_business both computed with certain modifications sec_512 of the code provides in relevant part that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions connected with such gross_income sec_513 of the code provides that the term unrelated_trade_or_business includes any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 the term however does not include any trade_or_business carried on by the organization primarily for the convenience of its members students patients officers or employees sec_1 513-i d of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that in determining whether activities contribute importantly to the accomplishment of an exempt_purpose the size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function that they purport to serve if such activities are in part related to exempt functions but are conducted on a larger scale than is reasonably necessary for the performance of such functions the activities in excess of the needs of the exempt functions will not be considered to contribute importantly to the accomplishment of any exempt_purpose of the organization analysis the charitable and exempt purposes of y and s after the creation of n will be the same as prior to the creation of n as provided in revrul_98_15 supra the activities of a limited_liability_company treated as a partnership for federal_income_tax purposes are considered to be the activities of an exempt_organization that is an owner of the limited_liability_company when evaluating whether the nonprofit organization is operated exclusively for exempt purposes within the meaning of sec_501 c a sec_501 organization may form and participate in a partnership including a limited_liability_company that has not elected to be treated as a corporation for federal tax purposes and meet the operational_test if participation in the partnership furthers a - charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt_purpose and only incidentally for the benefit of any for-profit partners in contrast to revrul_98_15 both members of n are sec_501 entities so n’s activities remain entirely in the control of y and s and will benefit only exempt entities accordingly after the formation of n y and s each will continue to promote the health of the community and otherwise accomplish their respective exempt purposes through the operation of n which is consistent with situation after the formation of n y and s will continue to operate or promote the operation of hospitals and provide hospital care consistent with the community benefit factors for exempt health care organizations as described in revrul_69_545 furthermore because y and s are exempt_organizations and because any income or cash of n will be allocated as distributions only to y or s in accordance with the operating_agreement the creation and operation of n will not result in any private_inurement or private benefit in rev_rul the exempt purposes of y and s will be furiliered by their participation in n because their participation enables them to provide expanded and improved health care services to the community accordingly such participation will not constitute an unrelated_trade_or_business to either y or s within the meaning of sec_513 accordingly pursuant to sec_512 any distribution received by y and s from n will not be considered unrelated_business_taxable_income ln conclusion accordingly based on all the facts and circumstances described above we rule as follows participation in n will not adversely affect the status of y and s under sec_1 c of the code the allocation_of_profits_and_losses made by n to s and y will not be subject_to the tax on unrelated_business_income under sec_511 these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited as precedent these rulings are based on the understanding that there will be no material_change in the facts upon which they are based on your tax status should be reported to the service we are informing your exempt_organizations area manager these rulings permanent records please keep this ruling letter in your any changes that may have a bearing sincerely yours maarvil fored l ander marvin friedlander manager eo technical group 2h
